Citation Nr: 0709175	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
December 1982 to November 1983 and from April 1984 to March 
1985.  Active duty for training was performed from February 
to June 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  Sworn testimony was received at hearing before 
the undersigned in August 2006.

A review of the procedural history of this case reflects 
that, in June 1993, the Board denied entitlement to service 
connection for a psychiatric disorder on the basis that the 
claim was not well-grounded.  It was noted at that time that 
the appellant did not have qualifying service for the benefit 
sought.  Since then, there has been an assertion of 
additional service.  Accordingly, the Board will review the 
current appeal on a de novo basis.


FINDINGS OF FACT

1.  The appellant was a member of the Army National Guard 
from December 1982 to November 1983 and from April 1984 to 
March 1985; the National Personnel Records Center certified 
that no periods of active duty or active duty for training 
were shown in the appellant's service records.

2.  The appellant had active duty for training from February 
to June 1982.


CONCLUSION OF LAW

The criteria for basic eligibility for VA compensation for 
service connection have not been met.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2006).

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
veteran is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).

In this case, the appellant does not allege nor does the 
evidence show active duty.  The record shows that the 
appellant was a member of the Army National Guard from 
December 1982 to November 1983 and from April 1984 to March 
1985.  In May 1992, the National Personnel Records Center 
certified that the appellant had National Guard service only, 
that is, no periods of active duty or active duty for 
training were shown.  

The appellant did perform active duty for training from 
February to June 1982.  However, there is no indication of 
any disease or injury during that period of service.  
Therefore, such period of service does not qualify the 
appellant as a veteran.  Finally, there is no assertion or 
evidence of an injury during inactive duty training.

The Board finds that the appellant does not have qualifying 
service for the disease, a psychiatric disorder, for which he 
seeks VA compensation.  He did not serve on active duty and 
did not suffer disease or injury during a period of active 
duty for training; therefore he does not have active service.  
Accordingly, the claim for service connection is without 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, addresses VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156, 3.159, 3.326 (2005). The United States 
Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The issue turns on a simple application 
of the law to facts.  Therefore, VA's duties under VCAA do 
not apply to this claim.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


